 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversity of New Haven, Inc., Employer-PetitionerandUniversity of New Haven FacultyFederation;University of NewHaven Boardof Faculty Welfare;and University of New Haven Faculty Senate. Case1-RM-770May 21, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Gerald Wolper of theNational Labor Relations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, by direction ofthe Acting Regional Director of Region 1, the case wastransferred to the Board for decision. Thereafter, theEmployer-Petitioner and the University of New HavenFaculty Federation filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Hearing Officer's rulings made at the hearing arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organizations involved' claim to repre-sent certain employees of the Employer.3.No question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6)and (7)of the Act.The petition filed in this case by the Employer-Peti-tioner describes the unit as one of "Full Time Teach-ers."However, at the hearing the Employer took theposition that part-time or adjunct faculty membersshould be included in the unit. The labor organizationsinvolved would include full-time faculty members andexclude part-time faculty.'The parties stipulated that the American Association of UniversityProfessors,which entered an appearance at the hearing,and the Universityof New Haven Faculty Federation,which is affiliated with the ConnecticutState Federation of Teachers,are labor organizations within the meaning ofthe Act Thestatus of the University of New Haven Board of FacultyWelfare as a labor organization is contested In view of our decision herein,we need not,and do not,pass on that issue The University of New HavenFaculty Senate appeared at the hearing but indicated that it was presentmerely as an observer and did not wish to participate actively in any way.Full-time faculty members teach12 hoursper semes-ter. They participate in a number of fringe benefits andare eligible to acquire tenure.They are paidsubstan-tially more for the same number of teaching hours thanare part-time faculty members.Most teach during theday, but some teach at night.Adjunct facultymembers teach anywhere ffom 3 to12 hours a week each semester,most teaching less than6 hours.With the exception of one individual, they donot participate in fringe benefits and they are not eligi-ble for tenure.Most teach at night,but some also teachduring the morning and the afternoon.There is ahigher rate of turnover among part-time faculty thanamong full-time teachers(30 percent as opposed to 6percent),but their average tenure of service is 5 to 7years. Like full-time faculty members,they have aca-demic rankings.There have been several instances ofpart-time teachers becoming full-time faculty mem-bers.They are notrepresented on the Board of FacultyWelfare but are on theUniversity's board of governors.Aside fromthe number of hours involved,their func-tion-teaching,the manner in which they perform it,and the conditions under which they operate-appearsto be identical to the corresponding work of the full-time faculty.The abovefacts demonstrate that the adjunct facultymembers are regular part-time professional employeeswhose qualifications and work functions are identicalwith those of the full-timefaculty.We have previouslyheld in C.W. Post Center of Long Island University'that the well-settled principles concerning the unitplacement of part-time employees with full-time per-sonnel apply to a professional unit of faculty members,and it was appropriate in that case to include them inthe same unit.The factsin the instant case are essen-tially like those in that case,and we see no reason whya different finding is justified here.Accordingly,absenta stipulation of the parties to the contrary,'only a unitof the full-time and regular part-time professional em-ployees isappropriate. As no labororganization seeksto represent the employees here involved in such anappropriate unit,we conclude that no question con-cerning representation exists,and we shall dismiss thepetition.'ORDERIt is hereby ordered that the petition herein be, anditherebyis,dismissed.'189 NLRB No 109'It is the Board's policy to exclude regular part-time employees from aunit where the parties have stipulated to their exclusionBachmann Ux-bridge Worsted Corporation (Uxbridge Mill).109 NLRB 868, fn 9 at 870SeeSears, Roebuck and Co.,172 NLRB No 132190 NLRB No. 102